Abatement Order filed August 16, 2012.




                                           In The

                        Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-12-00600-CR
                                     ____________

                          RICHARD RYAN BLACK, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 355th District Court
                                  Hood County, Texas
                            Trial Court Cause No. CR11033


                               ABATEMENT ORDER

         Appellant is not represented by counsel on appeal. Appellant has filed a statement
of indigence and requested appointment of counsel. Accordingly, we enter the following
order.

         We ORDER the judge of the 355th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall be present to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent and,
thus entitled to appointed counsel and a free record. The judge shall appoint appellate
counsel for appellant, if necessary. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk=s record containing the findings
and conclusions. Those records shall be filed with the clerk of this court on or before
September 17, 2012.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the trial
court’s findings and recommendations are filed in this Court.           The Court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the Court
may reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court’s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.

       It is so ORDERED.



                                            PER CURIAM